Citation Nr: 1034985	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-19 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to an initial compensable rating prior to June 
13, 2004 for left nephrolithiasis and in excess of 30 percent 
thereafter for bilateral nephrolithiasis. 

3.  Entitlement to a rating in excess of 30 percent for 
gastrointestinal problems including irritable bowel syndrome 
manifested by fecal incontinence with a history of colon polyps, 
status post polypectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1982 to May 2003.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from two rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO).  In November 2004, the RO denied a 
compensable rating for bilateral hearing loss and for colon 
polyps, status post polypectomy.  In May 2006, the RO granted 
service connection for left nephrolithiasis and assigned an 
initial noncompensable rating prior to August 15, 2005; 20 
percent from August 15, 2005 to November 30, 2005; and 
noncompensable thereafter.  

The Veteran testified before the Board sitting at the RO in 
January 2008.  A transcript of the hearing is associated with the 
claims file. 

In April 2008, the Board remanded the claims for further 
evidentiary development, and they are now before the Board for 
adjudication.  In June 2009, the RO granted service connection 
for right nephrolithiasis and an increased rating of 30 percent, 
effective June 13, 2004, for bilateral nephrolithiasis.  

The Board also remanded a claim for an increased ratings for 
irritable bowel syndrome for additional procedural development.  
The Board deferred a decision on a compensable rating for colon 
polyps as the disorder was intertwined with irritable bowel 
syndrome and fecal incontinence.  

In June 2009, the RO incorporated the symptoms associated with 
colon polyps, status post polypectomy, with a service connected 
disability for irritable bowel syndrome with fecal incontinence 
and granted an initial 30 percent rating for a single 
gastrointestinal disability.  This decision discusses whether a 
rating in excess of 30 percent is warranted for the Veteran's 
service-connected disorders involving the gastrointestinal 
system. 
 

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by an 
auditory acuity level I. 

2.  Prior to June 13, 2004, the Veteran had imaging evidence of 
left kidney calcifications but was asymptomatic with no hematuria 
or episodes of passing renal calculi. 

3.  Starting June 13, 2004, the Veteran's left nephrolithiasis 
was manifested by intermittent hematuria and renal colic with 
subsequent invasive and non-invasive procedures.  Imaging studies 
identified a right kidney cyst in January 2007 and right kidney 
calcifications in September 2007.  The Veteran experiences 
increased urinary incontinence and frequency, but there is no 
credible lay or medical evidence of hydronephrosis, acute 
nephritis, or renal dysfunction.

4.  The Veteran's gastrointestinal problems including residuals 
of colon polyps and a polypectomy are not productive of recurrent 
bleeding or hemtochezia, are not associated with other 
gastrointestinal disorders, and do not contribute to the severity 
of the Veteran's service-connected  irritable bowel syndrome or 
fecal incontinence. 

5.  The Veteran's gastrointestinal problems including irritable 
bowel syndrome and fecal incontinence are manifested by episodes 
of diarrhea up to five times per week, five times per day, with 
the requirement for regular anti-diarrhea medication and with 
occasional moderate leakage during the period prior to March 20, 
2009, and  with incontinence requiring changing of absorbent 
garments up to five times per day after March 20, 3009.  




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing 
loss have not been met at any time during the period covered by 
this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.85 (2009). 

2.  The criteria for an initial compensable rating prior to June 
13, 2004 and in excess of 30 percent thereafter for bilateral 
nephrolithiasis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7508, 7509 (2009). 

3.  Disability due to the Veteran's service-connected 
gastrointestinal problems is so severe as to have met the 
criteria for a rating of 30 percent for irritable bowel syndrome 
manifested by fecal incontinence with a history of colon polyps, 
status post polypectomy during the entire period covered by this 
appeal, as well as the criteria for a separate rating, for 
impairment of sphincter control, of 10 percent for the period 
prior to March 20, 2009, and 30 percent, for the period 
thereafter.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7319, 7332, 7344 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims further held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

With respect to bilateral nephrolithiasis, the Veteran is 
challenging the initial evaluation assigned following the grant 
of service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.

For increased-compensation claims, VA must notify the claimant 
that, to substantiate a claim, the medical or lay evidence must 
show a worsening or increase in severity of the disability, and 
the effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  VA 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.   However, the Court of Appeals for 
the Federal Circuit (Federal Circuit) vacated that portion of the 
lower court decision that required notification of alternate 
diagnostic codes or potential daily life evidence.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir., 2009).

In correspondence in July 2004, the RO provided a notice that did 
not satisfy the requirements outlined in Vazquez-Flores.  The RO 
informed the Veteran of the types of evidence that would be 
considered and the respective responsibilities of the Veteran and 
VA to obtain that evidence.  The notice did not ask the Veteran 
specifically for evidence to show the impact of his disability on 
his employment and did not provide him with general notice 
concerning the rating criteria.  In order to determine whether to 
proceed with the adjudication, the Board will examine whether the 
errors were prejudicial to the appellant and affected the 
essential fairness of the adjudication. 

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  In written 
statements to VA in December 2004, March 2005, November 2005, 
December 2005, in a February 2007 substantive appeal, and in 
testimony before the Board in January 2008, the Veteran reported 
the symptoms that he experienced and the effect they have on him.  
Moreover, based on the information that was provided to him in 
the rating decision and a May 2005 statement of the case, the 
Veteran is reasonably expected to have actual knowledge of what 
is required to substantiate the claims.  The statement of the 
case informed him of the applicable diagnostic criteria and the 
reasons for denying the claim including the applicable diagnostic 
codes.  Accordingly, the notice errors did not affect the 
essential fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as a mental health technician in the U.S. Air 
Force, retiring at the rank of Master Sergeant.  The Veteran 
contends that the service-connected disabilities on appeal are 
more severe than are contemplated by the initial or staged 
ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Each disability must 
be considered from the point of view of the veteran working or 
seeking work. 
38 C.F.R. § 4.2.  The Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the appeal.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Bilateral Hearing Loss

To evaluate the degree of disability from defective hearing, the 
Rating Schedule establishes 11 auditory acuity levels from Level 
I for essentially normal acuity through Level XI for profound 
deafness. These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the puretone 
threshold average, as contained in a series of tables within the 
regulations. The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided 
by four.  38 C.F.R. § 4.85. These averages are entered into a 
table of the rating schedule to determine the auditory acuity 
level of each ear, and these auditory acuity levels are entered 
into another table of the rating schedule to determine the 
percentage disability rating.  38 C.F.R. § 4.85.
 
An alternative method of rating exceptional patterns of hearing 
impairment is set forth in 38 C.F.R. § 4.86 but is not applicable 
in this case. 

Examinations for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test and a puretone audiometric 
test.  38 C.F.R. § 4.85.  Audiologists must describe the effects 
on occupational functioning and daily activities so that it can 
be determined if an extra-schedular evaluation may be assigned.  
Unlike the rating schedule for hearing loss, the extra-schedular 
provisions do not rely exclusively on objective test results to 
determine if referral is warranted.  Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  

In a January 2003 pre-discharge examination, a VA contract 
audiologist noted the Veteran's report of an onset of hearing 
loss three to four years earlier.  The Veteran reported that he 
was occasionally exposed to aircraft noise during patient 
evacuation operations.  He reported that he experienced 
difficulty hearing television, telephone, and social conversation 
in background noise.  Puretone hearing acuity thresholds were 
measured as 10, 25, 35, and 40 decibels at 1000, 2000, 3000, and 
4000 Hz respectively in the right ear and 15, 30, 40, and 45 
decibels at the same frequencies in the left ear.  The average 
thresholds were 27.5 decibels in the right ear and 32.5 decibels 
in the left ear.  Speech discrimination scores were 96 percent 
bilaterally.  The audiologist diagnosed mild to moderate 
bilateral hearing loss and recommended an evaluation for hearing 
aids.  

In a September 2003 VA outpatient examination for initial primary 
care, the examiner noted the Veteran's report of progressive 
hearing difficulty for several years.  However, the Veteran 
declined an audiometric evaluation for hearing aids.  

In July 2004, a VA audiometric test showed hearing acuity 
thresholds as 10, 25, 45, and 45 decibels at 1000, 2000, 3000, 
and 4000 Hz respectively in the right ear and 15, 30, 45, and 45 
decibels at the same frequencies in the left ear.  The average 
thresholds were 31 decibels in the right ear and 34 decibels in 
the left ear.  Speech discrimination scores were 96 percent 
bilaterally.  The audiologist diagnosed bilateral high frequency 
sensorineural hearing loss but did not discuss any reports by the 
Veteran of the impact of his disability on his employment.  VA 
outpatient treatment notes in November 2004 showed that the 
Veteran was provided with a left hearing aid.  In a December 2004 
notice of disagreement, the Veteran reported that he was not 
accepted for employment as a state correctional custody officer 
because he did not meet the hearing requirement.  

In a November 2005 statement, the Veteran reported that he had 
difficulty hearing telephone conversations and the customer 
doorbell at his workplace and was unable to understand 
conversation unless he faced the speaker.  In a January 2008 
Board hearing, the Veteran reported that he continued to 
misunderstand telephone communications and announcements on the 
work place loudspeaker system even when using a hearing aid.  

In March 2009, a VA audiologist noted a review of the claims file 
and the Veteran's report that that his hearing on the left had 
degraded and that he relied on visual clues to understand 
conversations.  The Veteran reported that he worked for the U.S. 
Postal Service for two years after service and was now employed 
in administration at a VA medical facility.  Audiometric testing 
showed hearing acuity thresholds as 25, 35, 50, and 55 decibels 
at 1000, 2000, 3000, and 4000 Hz respectively in the right ear 
and 25, 40, 55, and 60 decibels at the same frequencies in the 
left ear.  The average thresholds were 41 decibels in the right 
ear and 45 decibels in the left ear.  Speech discrimination 
scores were 100 percent bilaterally.   There were no organic ear 
deficits.  The audiologist diagnosed mild to moderate 
sensorineural hearing loss above 1500 Hz bilaterally with 
excellent speech recognition.  

The Board concludes that an initial or staged compensable rating 
for bilateral hearing loss is not warranted at any time during 
the period covered by this appeal.  The Board acknowledges that 
the July 2004 examination was deficient because the examiner did 
not note or evaluate the Veteran's occupational hearing deficits.  
However, there is no indication that the audiometric testing was 
deficient so that the Board will consider the numerical results 
of the test.  Examiners in January 2003 and March 2009 did 
comment on the Veteran's occupational difficulties.  Moreover, 
the Veteran is competent to report on these difficulties, and the 
Board finds that his written and oral statements are credible and 
are assigned some probative weight.  However, the Board assigns 
greater weight to the objective audiometric test results that do 
show a degrading trend but do not reflect an overall level of 
impairment associated with a compensable disability.  Applying 
the threshold hearing loss data from all testing in Table VI, the 
Veteran's hearing acuity loss is Level I bilaterally.  Applying 
this result to Table VII, a noncompensable rating is warranted. 

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected bilateral hearing loss 
results in a unique disability that is not addressed by the 
rating criteria.  Specifically, there is no evidence of frequent 
hospitalization or marked interference with employment that would 
suggest that the Veteran is not adequately compensated by the 
regular schedular standards.  The Veteran does experience 
difficulty hearing conversation and announcements at his 
workplace.  However, there is no evidence that he is unable to 
perform his assigned duties or requires any form of work place 
accommodation for a hearing disability.  Thus, there is no basis 
for referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-
16 (2008); see also Bagwell v. Brown, 
9 Vet. App. 337 (1996).

Bilateral Nephrolithiasis

Nephrolithiasis is rated as hydronephrosis except that a 30 
percent rating is warranted for recurrent stone formation 
requiring one or more of the following: diet therapy, drug 
therapy, and invasive or non-invasive procedures more than two 
times per year.  38 C.F.R. § 4.115b, Diagnostic Code 7508.  
Hydronephrosis warrants a 10 percent rating for occasional 
attacks of colic, not infected and not requiring catheter 
drainage.  A 20 percent rating is warranted if there are frequent 
attacks of colic requiring catheter drainage.  A 30 percent 
rating is warranted for frequent attacks of colic with infection 
and impaired kidney function.  38 C.F.R. § 4.115b, Diagnostic 
Code 7809.  

Renal dysfunction is rated at 30 percent when there is constant 
or recurring albumin with hyaline and granular casts or red blood 
cells; or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  A 
60 percent rating is warranted when there is constant albuminuria 
with some edema; or definite decrease in kidney function; or 
hypertension at least 40 percent disabling under diagnostic Code 
7101.  38 C.F.R. § 4.115a . 

In a February 2003 pre-discharge VA examination, an X-ray 
obtained to evaluate the lumbar spine also showed an amorphous 
calcification overlying the superior pole of the left kidney.  
The Veteran did not report any abnormal genitourinary symptoms at 
the time.  In a September 2003 initial examination for VA primary 
care, the examiner noted the earlier X-ray indications, but the 
Veteran denied any urinary symptoms or history of hematuria or 
passing renal calculi.  

On June 13, 2004, the Veteran sought VA treatment for 
intermittent hematuria and urinary burning for the past two days.  
The examining physician noted that the Veteran reported no 
previous history of hematuria or renal colic but that he had been 
exercising heavily in the past 24 hours and drank water only 
after running seven miles.  The physician obtained urinalysis and 
ordered blood testing and intravenous fluids but the Veteran 
declined all interventions except antibiotic medication for a 
urinary tract infection.  The physician diagnosed possible 
nephrolithisis based on urinalysis and inadequate fluid intake.  

The Veteran sought treatment for abdominal pain in November and 
December 2004.  X-ray and computed tomography studies continued 
to show calcification in the left kidney.  An ultrasound study in 
January 2005 also showed left kidney calcifications but the 
evaluator diagnosed right nephrolithiasis without explanation.  
However, there were no renal masses, cysts, or hydronephrosis.  
In August 2005, a left urethral stent was inserted, and the 
Veteran underwent extracorporeal shock wave lithotripsy (ESWL) in 
September and October 2005.  The stent was removed in November 
2005 with the calcifications substantially unchanged.  

In March 2006, a VA physician noted a review of the claims file 
and the history of previous imaging studies and treatment.  The 
physician noted that the Veteran's current status was stable with 
no urinary symptoms including obstructions, renal dysfunction, 
acute nephritis, or hydronephrosis.  The Veteran had been treated 
for one month for a urinary tract infection.  With the exception 
of the procedures in September and October 2005, there were no 
other invasive or noninvasive procedures and no requirement for 
intensive management.  Ultrasound imaging obtained in January 
2006 showed a left kidney stone and right kidney cyst with no 
evidence of hydronephrosis.  

In a January 2008 letter, the Chief of Urology at a VA Medical 
Center noted that the Veteran was being followed every three to 
four months for the kidney disorder.  The physician noted that in 
September 2007, the left kidney stones appeared larger, and the 
Veteran underwent another course of ESWL after which he passed 
some stone fragments.  Imaging also showed a stone developing in 
the right kidney.  In a Board hearing the same month, the Veteran 
reported that he had visited an emergency room and missed work 
because of his kidney stone disability and that he had been 
advised to undergo another course of ESWL.  

In April 2008, the Board remanded the claim for an examination by 
an "appropriate specialist physician."  The Board requested 
that the examiner discuss any hydronephrosis or colic symptoms 
and required treatment such as catheter drainage, infection, and 
renal or voiding dysfunction symptoms including frequency, 
obstruction, or incontinence requiring the use of absorbent 
material. 

In March 2009, a VA examination was performed by a nurse 
practitioner and countersigned by the Clinical Director of 
Administrative Medicine.  Although the Clinical Director is a 
physician, his area of medical specialty is not indicated in the 
report.  The examiners noted the Veteran's reports of loss of two 
to three weeks at work because of his kidney and bowel symptoms 
but reported no treatment for urinary tract infections in the 
previous 12 months.  The examiners noted that a fourth ESWL was 
performed that was successful in breaking up left renal calculi.  
The Veteran was prescribed a low oxylate diet.  The Veteran 
reported urinary frequency of three to four times per night and 
eight times during the day.  The Veteran used absorbent material 
for both urinary and fecal incontinence.  The examiners did not 
obtain any new imaging studies.  Urine testing was normal with no 
indications of blood or bacteria.  The examiners diagnosed 
bilateral renal calculi with no evidence of hydronephrosis, renal 
insufficiency, or obstructed voiding.  The examiners noted that 
the right kidney calcifications were related to the same disease 
process as caused the left kidney calcifications.  

As a preliminary matter, the Board concludes that the record does 
not clearly show that the examination directed by the April 2008 
remand was performed by an appropriate physician specialist.  
However, the Board concludes that there was substantial 
compliance with the remand instructions because the examiners 
obtained sufficient reports of current symptoms from the Veteran 
and laboratory testing to permit application of the applicable 
diagnostic codes.  The examination report was cosigned by a 
physician.  Although his specialty is not indicated, the Board 
concludes after review that an experienced physician in a 
position as a Clinical Director would have the medical expertise 
to evaluate the results of the examination.  

The Board concludes that a compensable rating for left 
nephrolithiasis was not warranted prior to June 13, 2004.  
Although left kidney stones were identified on a February 2003 X-
ray incidental to investigating a spinal disorder, the Veteran 
was otherwise asymptomatic with no evidence of hydronephrosis or 
the requirement for diet or drug therapy or invasive or 
noninvasive procedures.  In September 2003, the Veteran denied 
any urinary symptoms or history of hematuria or passing renal 
calculi.  

The Board further concludes that service connection for right 
kidney nephrolithiasis is warranted because the disorder arose 
from the same disease process as on the left.  The rating 
criteria do not provide separate ratings for the left and right 
kidney as the symptoms are evaluated based on total renal 
function.  Starting June 13, 2004, a rating of 30 percent, but 
not greater, is warranted.  In a VA report on that date, the 
Veteran sought treatment for the first time for renal colic and 
hematuria.  Although the symptoms resolved, the Veteran 
experienced recurrent abdominal pain and underwent additional 
studies and invasive and noninvasive procedures in an effort to 
break and pass the calcifications.  From November 2004 to the 
most recent examination in March 2009, the Veteran experienced 
occasional colic without the requirement for catheter drainage.  
The Veteran does experience recurrent stone formation and 
requires diet therapy and in two separate years underwent 
invasive and noninvasive procedures.  Therefore, the highest 
available 30 percent rating under Diagnostic Code 7508 for 
nephrolithiasis is warranted.  However, examiners note no 
hydronephrosis, acute nephritis, or renal dysfunction.  
Therefore, a higher rating for these disorders is not warranted.  
Rating for urinary frequency or voiding dysfunction is not 
provided in the rating criteria.  Moreover, medical examiners did 
not associate these symptoms with the kidney disorder.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected bilateral kidney disorder 
results in a unique disability that is not addressed by the 
rating criteria.  Specifically, there is no evidence of frequent 
hospitalization or marked interference with employment that would 
suggest that the Veteran is not adequately compensated by the 
regular schedular standards.  The Veteran reported lost time at 
work for both bowel and kidney disorders.  However, after review 
of the entire record including evidence related to the irritable 
bowel and lumbar spine disorders , currently also rated as 30 and 
10 percent disabling respectively, the impose employment 
accommodations requiring limitations in lifting and proximity to 
restroom facilities for fecal incontinence.  Thus, there is no 
basis for referral of the case for consideration of an 
extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. 
App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Irritable Bowel Syndrome, Incontinence, and Colon Polyps

Disability due to the Veteran's service-connected 
gastrointestinal problems is currently rated at 30 percent.  
Below, the Board explains its reasoning in finding:  (a) that the 
symptoms related colon polyps and irritable bowel syndrome do not 
cause disability that can be rated more than 30 percent; and (b) 
that symptoms of incontinence do warrant a separate additional 
rating. 

Service treatment records showed that the Veteran sought 
treatment in July 2002 for three separate episodes of fecal 
incontinence with cramping.  An examiner also noted that the 
Veteran had undergone lumbar disc surgery in 1995 and was treated 
for chronic diarrhea for several months in 1991 but not since 
that time.  The Veteran underwent a colonoscopy, and the 
attending physician removed multiple benign polyps.  

In a January 2003 pre-discharge examination, a VA contract 
physician noted the Veteran's report that an orthopedic surgeon 
and neurologist had told him that the incontinence was attributed 
to the spinal disorder.  However, the Veteran reported that he 
was prescribed an anti-diarrhea medication.  The Veteran also 
reported that he had experienced three episodes in the past three 
months.  The physician did not observe or diagnose any lower 
gastrointestinal disease or residuals of colon polyps but noted 
that the incontinence was related to subjective factors.   Later 
the same month, the Veteran underwent further evaluation.  Anal 
manometry showed strong resting pressure and normal to slightly 
weak and wavering squeezing pressure.  The physician noted that 
there was possible nerve related dysfunction but an unlikely 
sphincter muscle anatomical problem.  The physician recommended 
biofeedback to improve sphincter function. 

In February 2003, the Veteran underwent a psychological 
examination addressing intermittent fecal incontinence.  A 
military psychologist noted the Veteran's additional report of a 
motor vehicle accident in July 2001 after which he experienced 
significant involuntary fecal voiding.  However, a 
gastrointestinal physician again prescribed an anti-diarrhea 
medication.  The psychologist performed a mental status 
examination and a series of psychological tests.  The 
psychologist concluded that the fecal incontinence was best 
viewed as an interaction of multiple physical, cognitive, 
emotional, behavioral, and environmental factors.  However, the 
psychologist noted that neither the history of back surgery nor 
the removal of colon polyps was clearly linked to the 
incontinence.  

In July 2003, the RO granted service connection and a 10 percent 
rating for fecal incontinence under Diagnostic Code 7332 for 
impairment of sphincter control and separate service connection 
and a noncompensable rating for colon polyps, status post 
polypectomy, under Diagnostic Codes 7344 and 7319. 

Benign neoplasms of the digestive system are evaluated under an 
appropriate diagnostic code depending on the predominant 
disability or specific residuals after treatment.  38 C.F.R. 
§ 4.114, Diagnostic Code 7344.  Irritable colon syndrome warrants 
a noncompensable rating if there are mild disturbances of bowel 
function with occasional episodes of abdominal distress.  A 10 
percent rating is warranted for moderate symptoms with frequent 
episodes of bowel disturbance and abdominal distress.  A 30 
percent rating is warranted for severe symptoms with diarrhea or 
alternating diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  
Diverticulitis is rated as for irritable colon syndrome.  
38 C.F.R. § 4.114, Diagnostic Code 7327.  Impairment of sphincter 
control warrants a 10 percent rating if there is constant slight 
or occasionally moderate leakage.  A 30 percent rating is 
warranted for occasional involuntary bowel movements 
necessitating wearing of a pad.  A 60 percent rating is warranted 
for extensive leakage and fairly frequent involuntary bowel 
movements and a 100 percent rating is warranted for complete loss 
of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332. 

Separate disabilities arising from a single disease entity are to 
be rated separately. See 38 C.F.R. § 4.25; Esteban v. Brown, 6 
Vet. App. 259, 261(1994).  The evaluation of the same disability 
under various diagnoses, however, is to be avoided.  See 38 
C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).

In August 2004, a VA physician noted the Veteran's reports of 
three or four fecal incontinence episodes per year that occurred 
without warning.  The Veteran reported experiencing cramping, a 
change in bowel pattern, and the use of an absorbent garment at 
work.  The Veteran suggested that the symptoms could be related 
to stress.  The physician reviewed the history of the 2002 
polypectomy and that a repeat colonoscopy was scheduled in 
September 2004.  However, the physician noted that there was no 
basis for an increased rating because there was no actual overt 
gastrointestinal bleeding or hemochezia.  The physician made a 
tentative diagnosis.  In January 2005, the physician concluded 
that the symptoms of fecal incontinence, abdominal cramps, and 
change in bowel habits were secondary to irritable bowel 
syndrome.  

The Veteran underwent a colonoscopy in September 2004.   The 
attending physician noted mild erythema and one vascular pattern 
change but did not observe of any additional growths.  

In November 2004, the RO denied a compensable rating for colon 
polyps and deferred a decision on a claim for an increased rating 
for fecal incontinence pending resolution of the tentative 
diagnosis by the physician in November 2004.  In a December 2004 
notice of disagreement with the rating of the colon polyp 
disability, the Veteran reported frequent episodes of bowel 
disturbance with abdominal distress and medication to control 
diarrhea.  The Veteran also reported the daily use of absorbent 
garments from incontinence episodes three to four times per 
month.  In February 2005, after receiving an addendum to the 
November 2004 examination report, the RO recharacterized the 
fecal incontinence as irritable bowel syndrome and continued a 10 
percent rating under Diagnostic Code 7319.  

In a March 2005 notice of disagreement, the Veteran objected to 
combining ratings for incontinence and abdominal distress, noting 
that his bowel disturbances began in 1991 and the fecal 
incontinence did not manifest until after a motor vehicle 
accident in 1996.  He also contended that a higher rating was 
warranted because of his use of absorbent garments.  He did not 
address how the symptoms were related to colon polyps.  However, 
in a November 2005 letter, the Veteran contended that an 
increased rating was warranted for colon polyps because he 
experienced episodes of bowel disturbance, explosive diarrhea, 
and abdominal distress and that none of his clinicians had been 
able to identify a cause for the problem.  The Veteran also 
contended that an increased rating for irritable bowel syndrome 
was warranted because of the need to use absorbent garments.  

In December 2007, a VA gastroenterologist noted that the Veteran 
experienced incontinence two to three times per week and changed 
absorbent garments two to three times, mostly at night.  In a 
January 2008 Board hearing, the Veteran reported the same 
symptoms and use of absorbent garments.   

In March 2009, a VA nurse practitioner and physician noted a 
review of the claims file and summarized the history of 
gastrointestinal disease and treatment.  The examiners noted that 
the first colonoscopy was performed to investigate symptoms of 
diarrhea and abdominal distress.  After the removal of polyps, 
the Veteran underwent a repeat colonoscopy in 2004 and was 
scheduled for a 5 year watchful waiting surveillance due later in 
2009.  The examiners did not attribute current symptoms to colon 
polyps.  The examiners separately addressed the continued 
symptoms of recurrent diarrhea, abdominal distress, and fecal 
incontinence as related to irritable bowel syndrome.  The 
examiners noted the Veteran's report of diarrhea at least five 
days per week with four to five bowel movements throughout the 
day and fecal incontinence on diarrhea days.  The Veteran used 
anti-diarrhea medication and changed absorbent pads five times 
per day.  The Veteran lost some time and required close access to 
restroom facilities at work because of this disability. 

In June 2009, the RO granted an increased initial rating of 30 
percent for irritable bowel syndrome, effective the day following 
retirement from service.  The RO incorporated consideration of 
the history of colon polyps, status post polypectomy in the 
rating for irritable bowel syndrome.  In March 2010, the 
Veteran's representative expressed disagreement with the rating 
of 30 percent for "an incorporated condition of colon polyps 
status post polypectomy."  The representative cited Diagnostic 
Codes 7319 and 7344 and noted that the Veteran currently 
experiences episodes of diarrhea five times per week with four or 
five movements per day and fecal incontinence on all diarrhea 
days.  The representative also noted that the Veteran lost two to 
three weeks of work in the past twelve months because of symptoms 
of irritable bowel syndrome and his kidney disorders. 

In accordance with Diagnostic Code 7344, benign neoplasms of the 
digestive system are evaluated under an appropriate diagnostic 
code depending on the predominant disability or specific 
residuals after treatment.  However, in this case, there was no 
evidence of recurring polyps or associated gastrointestinal 
bleeding noted by the examiners in March 2009.  The weight of 
credible medical evidence is that the predominant disability is 
diarrhea, abdominal distress, and fecal incontinence related to 
irritable bowel syndrome.  The examiner in August 2004 noted no 
actual overt gastrointestinal bleeding or hemtochezia.  The 
examiner in March 2009 noted that the gastrointestinal symptoms 
of irritable bowel syndrome and fecal incontinence were not 
related to colon polyps.  In the absence of any observed 
recurrence or separate residuals of benign colon neoplasms such 
as bleeding, the Board concludes that a separate compensable 
rating for colon polyps, status post polypectomy is not warranted 
at any time during the period covered by this appeal.  

The Board concludes that a rating in excess of 30 percent for 
irritable bowel symptoms is not warranted at any time during the 
period covered by this appeal.  The Veteran experiences frequent 
episodes of diarrhea and abdominal distress productive of 
multiple bowel movements per day that require the regular use of 
anti-diarrhea medications and accommodations to nearby rest 
facilities at work.  The rating is the highest schedular rating 
available and is effective since discharge from service.  

While the polyps do not cause additional symptomatology at 
present, and the irritable bowel syndrome is adequately rated 
throughout the appeal period at 30 percent, there remains one 
symptom of the Veteran's gastrointestinal disability that is not 
compensated fully.  The Board concludes that a separate rating of 
10 percent for impairment of sphincter control is warranted prior 
to March 20, 2009 and a 30 percent rating thereafter under 
Diagnostic Code 7332.  

Separate ratings under this Diagnostic Code are not precluded by 
the provisions of 38 C.F.R. § 4.114.  The cause for the 
incontinence is not clear.  Examiners mentioned the possibilities 
of a relationship to service-connected spinal deficits as well as 
a consequence of service-connected irritable bowel disease.  
Nevertheless, the symptoms were present in service and the 
initial rating for the gastrointestinal disability was assigned 
for incontinence under Diagnostic Code 7332.  A 10 percent 
initial rating was warranted prior to March 2009 because the 
Veteran reported episodes of leakage and use of absorbent 
garments several times per year increasing to several times per 
week up to the time of his testimony before the Board in November 
2008.  Although the Veteran reported use of a pad, the episodes 
were such that pad usage was primarily at night.  Therefore, the 
Board concludes that the level of disability during this period 
was best represented by a 10 percent rating for occasional 
moderate leakage.  A 30 percent rating for occasional involuntary 
leakage requiring pad use is warranted starting the date of a VA 
examination in March 2009 when the Veteran reported episodes five 
times per week with garment changes five times per day.  A higher 
rating for extensive leakage and fairly frequent involuntary 
bowel movements is not warranted because the Veteran is able to 
continue to manage the disability including at his place of 
employment and because his frequent episodes of diarrhea and 
abdominal distress are contemplated by a separate 30 percent 
rating.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected irritable bowel syndrome, 
impairment of sphincter control, colon polyps, and residuals of a 
polypectomy represent a unique disability and not addressed by 
the rating criteria.  The separate ratings for bowel disturbance 
and loss of sphincter control contemplate the discomfort 
associated with the symptoms of frequent diarrhea and the 
episodes of frequent leakage and use of absorbent garments.  
There is only a modest accommodation for close rest facilities at 
work.  Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

 
ORDER

A compensable rating for bilateral hearing loss is denied. 

An initial compensable rating prior to June 13, 2004 for left 
nephrolithiasis and in excess of 30 percent thereafter for 
bilateral nepolithihrasis is denied. 

An increased rating is granted, subject to the legal criteria 
governing the payment of monetary benefits, for disability due to 
gastrointestinal problems, with a 30 percent rating for irritable 
bowel syndrome with a history of colon polyps, status post 
polypectomy (for the entire appeal period), and the award of a 
separate rating, for impairment of sphincter control, of 10 
percent for the period prior to March 20, 2009 and 30 percent 
thereafter. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


